Citation Nr: 0929503	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to March 
2004.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied entitlement to service 
connection for hearing loss of the right ear, a bilateral 
knee disability, and a skin disorder.          

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of 
the hearing is associated with the Veteran's claims folder.  

During the hearing in May 2009, the Veteran stated that he 
experienced "ringing and clogging" in his ears.  Given the 
Veteran's statements, he may wish to pursue claims of 
entitlement to service connection for tinnitus and/or ear 
disease.  The matter is referred to the RO for any 
clarification or other action deemed appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the Board in May 2009, the Veteran 
stated that he was treated for his knee disability 
approximately three weeks to one month prior at the VA Jesse 
Brown Medical Center.  He also stated that he was treated for 
hearing loss at the VA medical center maybe one year prior.  
The Board finds that the RO should make an attempt and obtain 
the Veteran's treatment records from the VA Jesse Brown 
Medical Center dated from March 2004 to present.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 
2002 & Supp. 2008).  

The Veteran contends that he currently has a skin rash that 
first manifested in service.  Service treatment records show 
diagnoses of contact dermatitis in August 1987, October 1987, 
and November 1998.  A January 1985 service treatment record 
shows a diagnosis of jock itch.  A November 1987 treatment 
record notes a diagnosis of eczema versus contact dermatitis.  
A September 2003 separation examination shows that 
examination of the skin was normal.  

The Veteran was afforded a VA skin examination in August 
2004.  The diagnosis was no skin disease found.  The report 
indicates that the Veteran stated that the rash on his upper 
legs and thighs occurred approximately once a month.  The 
Veteran stated that his rash was recurring since 1992.  At 
the hearing before the Board in May 2009, the Veteran stated 
that the rash affected his lower thighs and lower trunk and 
the rash caused itching and redness.  He stated that the rash 
was worse in the summer.  He indicated that at the time of 
the VA examination in 2004, his rash was not that bad.  The 
Veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board notes that there are some disorders of the skin 
that have active and inactive stages or are subject to 
remission and recurrence.  Where the evaluation of such a 
disability that fluctuates in degree of disability is at 
issue, an examination of the disability during an active 
stage or during an outbreak is required.  Ardison v. Brown, 6 
Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 
(1992).  Thus, the frequency, duration, and outbreaks of skin 
disease exacerbations must be addressed and the skin disorder 
should be considered, whenever possible, at a time when it is 
most disabling.  The Board finds that if possible, the RO 
should schedule the Veteran for a VA skin examination when 
the Veteran's skin disorder is active.  The examiner should 
be asked to render a medical opinion as to whether the 
Veteran has a current skin disorder that was incurred in 
service or is related to disease or injury in service.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment 
records showing treatment for a bilateral 
knee disability and hearing loss of the 
right ear from the VA Jesse Brown Medical 
Center dated from March 2004 to present.  
Incorporate the records into the 
Veteran's claims file.  If no records are 
available, documentation stating such 
should be incorporated into the claims 
file.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current skin disorder.  
If possible, the examination should be 
scheduled when the Veteran has active 
skin symptoms.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

All clinical findings and diagnoses 
should be reported in detail.  Based upon 
the claims folder review, the examination 
results, and sound medical principles, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current skin disability first 
manifested in service or is etiologically 
related to disease or injury in service.  
The examiner should set forth the 
rationale for all opinions expressed and 
conclusions reached.

3.  Readjudicate the issues on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
Veteran and his representative.  The 
case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




